                    2:19-mj-07242-EIL # 1                    Page 1 of 19
                                                                                                                                      E-FILED
 AO 106 (Rev. 04/10) Application for a Search Warrant                                          Friday, 06 December, 2019 02:40:12 PM
                                                                                                          Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Central Di stri ct of Illinois


                 In the Matter of the Search of                           )
          (Briefly describe the properly lo be searched                   )
           or identify the person by name and address)                    )         Case No.
Information Associated with the Cellular Device Assigned                  )
 with Call Number (623) 374-1125, that is in the Custody                  )
                   or Control of Sprint
                                                                          )

                                             APPLICATION FOR A SEARCH WARRANT
         I, a federa l law enforcement officer or an attorney for the government, request a search warrant and state under
pena lty of perjury that I have reason to be lieve that on the fol lowing person or property (ide ntify the person or describe the
property to be searched and give its location):

  See Attachment A.

located in t he                                   D istrict of            Kansas                 , the re is now concealed (identify the
                                                                 - - - - --  - - -- - -
person or describe the proper~y lo be seized) :

  See Attachment B.

          The basis for the search under Fed . R. Crim. P. 4 1( c) is (check one or more) :
             -     ~ evidence of a cri me;
                   0 contraband, fruits of crime, or other items il legally possessed ;
                   .rJ prope rty designed for use, intended for use, or used in committing a crime;
                   .rJ a person to be arrested or a person w ho is unlawfull y restrained.
          T he search is re lated to a vi olation of:
             Code Section                                                           Offense Description
        Title 21 , USC , §§ 846 , 841 (a)         Conspiracy to possess with the intent to distribute marijuana; possession with the
        (1) and (b)(1 )(B), and 856(a)(2)         intent to distribute cocaine ; maintaining drug-involved premises; and concealing a
        and (b); and 18 USC §1071                 person to prevent discovery and arrest
          The application is based on these facts:

        See attached affidavit of US Marshals Service Task Force Officer Robert Dustin Sumption , which is incorporated
        herein by reference .
           ~     Continued on the attached sheet.                                                          , /, /,,., ...
           ii    De layed notice of _ _ days (give exact ending date if more than 30 days:              ! _ ~ ) is requested
                 under 18 U.S.C. § 3 103a, the basis of which is set fo1th on the attached sheet.
                                                                          s/Robert Dustin
                                                                          Sumption
                                                                                                Applicant 's signature

                                                                                        USMS TFO Robert Dustin Sumption
                                                                                                Printed name and title

Sworn to before me and signed in my presence.                                 s/Eric Long


Date:             12/06/2019


City and state: Urbana , Illinois                                                     Hon . Eric I. Long, US Magistrate Judge
                                                                                                Printed name and title
           2:19-mj-07242-EIL # 1    Page 2 of 19




                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

IN THE MATTER OF THE SEARCH                )
OF INFORMATION ASSOCIATED                  )
WITH THE CELLULAR DEVICE                   )       Case No. 19-MJ-   ]:;).4:;}..
ASSIGNED WITH CALL NUMBER                  )
(623) 374-1125, THAT IS IN THE             )       Filed Under Seal
CUSTODY OR CONTROL OF SPRINT               )

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Robert Dustin Sumption, being first duly sworn, hereby depose and state as

follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular device assigned with call number (623)

374-1125 ("the SUBJECT ACCOUNT"), with listed subscriber(s) Ricky Mendoza, that is

in the custody or control of Sprint, a wireless communications service provider that is

headquartered at 6480 Sprint Parkway, Overland Park, Kansas. As a provider of

wireless communications service, Sprint is a provider of an electronic communications

service, as defined in 18 U.S.C. § 2510(15).

       2.       The information to be searched is described in the following paragraphs

and in Attachment A. This affidavit is made in support of an application for a search

warrant under 18 U.S.C. § 2703(c)(l)(A) and Federal Rule of Criminal Procedure 41 to

require Sprint to disclose to the government the information further described in

Section I of Attachment B. Upon receipt of the information described in Section I of
        2:19-mj-07242-EIL # 1      Page 3 of 19




Attachment B, government-authorized persons will review the information to locate

items described in Section II of Attachment B.

       3.     Because this warrant seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a "pen register" and/ or "trap and trace device," see 18 U.S.C. §

3127(3) & (4), the requested warrant is designed to also comply with the Pen Register

Act.   See 18 U.S.C. §§ 3121-3127. The requested warrant therefore includes all the

information required to be included in an order pursuant to that statute. See 18 U.S.C. §

3123(b)(1).

       4.     I am a Task Force Officer with the U.S. Marshals Service's Fugitive Task

Force, and have held this position since 2015. Additionally, I am a detective with the

City of Champaign Police Department in Champaign, Illinois, and have been so

employed for at least the past ten years. In my role as a detective with the Champaign

Police Department, I serve in the Investigative Division. In my role as a detective and

law enforcement officer, I have received training in and conducted investigations

regarding violations of state and federal criminal statutes, including federal controlled

substances statutes.

       5.     I am familiar with, and have utilized, normal methods of investigation,

including, but not limited to physical and electronic surveillance, questioning of

witnesses, the use of search and arrest warrants, the use of informants, the use of pen

registers, the use of phone location information, and the analysis of telephone records.

                                            2
          2:19-mj-07242-EIL # 1    Page 4 of 19




       6.      The facts in this affidavit come from my personal observations, my

training and experience, my review of documents, and information obtained from other

agents and witnesses. This affidavit is intended to show merely that there is probable

cause for the requested warrant and does not set forth all of my knowledge about this

matter.

       7.      Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of (1) the conspiracy to possess with intent to distribute

marijuana in violation of Title 21, United States Code, Sections 846 and 841(a)(l); (2) the

possession with intent to distribute at least 500 grams of a mixture and substance

containing a detectable amount of cocaine, in violation of Title 21, United States Code,

Sections 84l(a)(l) and (b)(l)(B); (3) maintaining drug-involved premises in violation of

Title 21, United States Code, Sections 856(a)(2) and (b); and (4) concealing a person from

arrest in violation of Title 18, United States Code, Section 1071 have been committed,

are being committed, and will be committed by Courtney Tyler Johnson, a/k/ a "Erve"

(hereinafter "Target Subject") and Ivana Booker. Target Subject was charged with the

aforementioned crimes listed as "(1 )", "(2)", and "(3 )" in a superseding indictment on

September 4, 2019. There is also probable cause to believe that the Ivana Booker is

aware of these charges against Target Subject and is harboring or concealing Target

Subject so as to prevent Target Subject's discovery and arrest. There is also probable

cause to search the information described in Attachment A for evidence and

instrumentalities of these crimes as further described in Attachment B.

                                            3
        2:19-mj-07242-EIL # 1       Page 5 of 19




       8.     The Court has jurisdiction to issue the proposed warrant because it is a

"court of competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court

is a district court of the United States that has jurisdiction over the offense being

investigated; see 18 U.S.C. § 2711(3)(A)(i).

                                    PROBABLE CAUSE

       9.     The United States, including the Federal Bureau of Investigation ("FBI"),

is conducting a criminal investigation of Target Subject regarding possible violations of

(1) the conspiracy to possess with intent to distribute marijuana in violation of Title 21,

United States Code, Sections 846 and 841(a)(l); (2) the possession with intent to

distribute at least 500 grams of a mixture and substance containing a detectable amount

of cocaine, in violation of Title 21, United States Code, Sections 841(a)(l) and (b)(l)(B);

(3) maintaining drug-involved premises in violation of Title 21, United States Code,

Sections 856(a)(2) and (b); and (4) concealing a person from arrest in violation of Title

18, United States Code, Section 1071. The Springfield Grand Jury charged Target Subject

with the aforementioned crimes listed as "(1)", "(2)", and "(3)" in a superseding

indictment on September 4, 2019 (CDIL No. 19-cr-20053; R. 58). Prior to the superseding

indictment and on July 3, 2019, Target Subject was charged by way of a criminal

complaint (CDIL No. 19-mj-7133; R. 1) authorized by U.S. Magistrate Judge Eric I. Long

with violating Title 21, United States Code, Sections 846, 841(a)(l) and (b)(l)(C). U.S.

Magistrate Long issued an arrest warrant for Target Subject on July 3, 2019. The

aforementioned application and supporting affidavit for the criminal complaint are

                                               4
         2:19-mj-07242-EIL # 1      Page 6 of 19




  incorporated by reference. The FBI has formally requested the assistance of the United

 States Marshals Service ("USMS") in locating and arresting Target Subject, and

 delegated to the USMS primary responsibility for executing the outstanding arrest

 warrant. Subsequent to the issuance of the arrest warrant, there is probable cause to

 believe that Ivana Booker is harboring and concealing the Target Subject in order to

 prevent the Target Subject's discovery and arrest, in violation of Title 18 United States

 Code, Section 1071.

        10.    On July 11, 2019, several search warrants were executed in the Decatur,

 Springfield, Collinsville (Illinois) and St. Louis (Missouri) areas. The search warrant in

 St. Louis was an apartment known to be Target Subject's primary residence. Johnson

 was not located but his girlfriend (Ivana Booker) and son (C.J.) were present. Law

 enforcement agents informed Ivana Booker on July 11, 2019, that there was an

 outstanding warrant for the Target Subject's arrest. Jennifer Fisher (Target Subject's

 mother), Gabrielle Johnson (Target Subject's sister), and Timothy Ealey (Target Subject's

 associate and co-conspirator) were arrested pursuant to federal arrest warrants for the

 conspiracy to distribute controlled substances. As of the date of this affidavit, Target

 Subject's whereabouts remain unknown and the arrest warrant remains unserved.

        11.    On July 17, 2019 and August 6, 2019, law enforcement interviewed Target

· Subject's grandmother (K.K.). K.K. advised that after the July 2019 interview, she spoke

 telephonically with Target Subject.     K.K. told Target Subject that she had been




                                             5
        2:19-mj-07242-EIL # 1       Page 7 of 19




interviewed and that a warrant had been issued for Target Subject's arrest. K.K. tried to

talk Target Subject into turning himself in to law enforcement.

       12.    On August 7, 2019, Law enforcement personnel viewed the Facebook page

associated with:


       Facebook User ID:           799668227
       Facebook Username:          gottis.way.9
       Facebook Username:          Courtney Johnson




                              Figure 1: Facebook Profile Picture for
                                Facebook Name Courtney Johnson


Agents investigating the Target Subject are familiar with what Target Subject looks like

based on this investigation. On multiple instances law enforcement has conducted

video and in-person surveillance of Target Subject. Based on coordination with other

law enforcement agents investigating the Target Subject, the affiant believes the profile

picture for the Facebook user gottis.way.9 depicts Target Subject. The account's timeline

indicated the profile picture had been updated on August 6, 2019, at 12:06 AM further

indicating this had been accessed recently.




                                                6
            2:19-mj-07242-EIL # 1   Page 8 of 19




                                                            :ucomrr.~nt!I

                                               RSh:ue


                               Figure 2: Facebook Timeline event for
                                 Facebook Name Courtney Johnson



        13.     On August 8, 2019, U.S. Magistrate Long issued a search warrant (CDIL

No. 19-MJ-7173) to Facebook for information associated with Facebook user

gottis.way.9, user ID 799668227. Facebook's response included, but was not limited to,

the following: (1) the account had registered email addresses of: mac34ty@yahoo.com,

ctjohnson@eiu.edu, and gottis.way.9@facebook.com; and (2) hometown of Decatur,

Illinois.

        14.     On October 1, 2019, law enforcement interviewed Tera Robinson. Prior to

the interview, law enforcement had identified Robinson as a previous girlfriend of

Target Subject and that her primary residence was in the Atlanta, Georgia area.

Robinson also has Decatur, Illinois real estate properties in her name. During the

investigation, law enforcement determined these properties were purchased with U.S.

currency by Target Subject, which were proceeds from his Drug Trafficking

Organization. During the interview, Robinson acknowledged she and the Target Subject

had a previous dating relationship that ended in early 2019. Robinson had continued to


                                                7
        2:19-mj-07242-EIL # 1     Page 9 of 19




communicate with Target Subject primarily by Instagram. Robinson advised

communicating with Target Subject as recently as September 19, 2019, via Instagram.
                                                          II
Robinson advised that Target Subject's account was gottisway" . Robinson showed law

enforcement her cellular telephone which had her Instagram application installed.

Robinson's Instagram account showed messages from another Instagram account
        II
named gottisway".

       15.    Law enforcement reviewed the photograph associated with the Instagram
         II
account gottisway" (shown in Figure 3).




                             Figure 3: Instagram Pro.file Picture
                               Instagram Identifier: gottisway

Law enforcement believes that the photo is that of Target Subject. The picture depicts

Target Subject wearing specific jewelry that was seized from Target Subject's known

residence.

      16.     Law enforcement knows from this investigation, Target Subject has
                      11
utilized the nickname Gotti" and also utilized other social media accounts under the

name gottisway. For example, the Facebook account associated with Target Subject

                                  11
utilized the Facebook Username of gottis.way.9" .




                                             8
        2:19-mj-07242-EIL # 1        Page 10 of 19




       17.    On October 9, 2019, U.S. Magistrate Long issued a search warrant (CDIL

No. 19-MJ-7206) to Instagram for information associated with Instagram account

"gottisway." Instagram's response included, but was not limited to, the following: (1)

the account had registered email addresses of: mac34ty@yahoo.com; (2) the account

had been logged into from a device utilizing an Internet Protocol (IP) address associated

with Sprint as recently as October 9, 2019; (3) on July 21, 2019, at 20:03:58 UTC, the

account was accessed from an IP address (version 6, also commonly referred to as an

IPv6 address) of 2600:0001:c46b:e942:184d:87f0:a6f8:263b;_and (4) the content posted to

the account included the following picture:




                         Figure 4: Instagram Posted Content on 04/16/2019
                                   Instagram Identifier: gottisway

Law enforcement believes that the photo portrays Target Subject. The picture depicts

Target Subject wearing specific jewelry that was seized from Target Subject's known

residence.

      18.    On November 4, 2019, law enforcement served a subpoena on Sprint

requesting       information           related          to         the        IPv6     address

(2600:0001 :c46b:e942:184d:87f0:a6f8:263b)       used   to   access      the Instagram account


                                                 9
        2:19-mj-07242-EIL # 1     Page 11 of 19




"gottisway" on July 21, 2019, at 20:03:58 UTC. Sprint's response on November 14, 2019,

included, but was not limited to, the following as it related to the device/ account

(Subject Account) that utilized the aforementioned IPv6 address on the aforementioned

date and time:

                 Account Number            365308849
                 Account Established       07/12/2019
                 Status                    Active through date
                                           searched
                 Account Billing Address   Ricky Mendoza
                                           12013 W Thunderbird Rd
                                           El Mirage, AZ 85335
                 Account Type              Boost Prepaid Account
                 Subscriber ID             65252091221
                 PTN/MDN                   6233741125
                 IMSI                      310120166250392
                 MSID                      6026724349
                 ESN                       089496884007487637

      19.    The PTN/MDN refers to a phone number assigned to the Sprint Account.

Here, the Sprint Account phone number is "6233741125," which is the "Subject

Account" telephone number. The Subject Account was established on July 12, 2019,

which is the day after law enforcement executed search warrants on July 11, 2019.

      20.    Deputy U.S. Marshals verified with Sprint that the Subject Account

telephone number is serviced by Sprint Corp.

      21 .   Deputies with the U.S. Marshals Service retrieved surveillance video from

a restaurant in the Atlanta, Georgia, area within the ten days preceding December 3,

2019. The Target Subject was depicted in that surveillance video accompanied by Ivana

Booker at the restaurant in the time between November 25, 2019, and December 3, 2019.

                                           10
         2:19-mj-07242-EIL # 1     Page 12 of 19




        22.   In my training and experience, I have learned that Sprint is a company

that provides cellular communications service to the general public. I also know that

providers of cellular communications service have technical capabilities that allow them

to collect and generate information about the locations of the cellular devices to which

they provide service, including cell-site data, also known as "tower/face information"

   II                                                          II
or cell tower/ sector records." Cell-site data identifies the cell towers" (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

device and, in some cases, the "sector" (i.e., faces of the towers) to which the device

connected. These towers are often a half-mile or more apart, even in urban areas, and

can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless

device does not necessarily serve every call made to or from that device. Accordingly,

cell-site data provides an approximate general location of the cellular device.

        23.   Based on my training and experience, I know that Sprint can collect cell-

site data on a prospective basis about the SUBJECT ACCOUNT. Based on my training

and experience, I know that for each communication a cellular device makes, its

wireless service provider can typically determine: (1) the date and time of the

communication; (2) the telephone numbers involved, if any; (3) the cell tower to which

the customer connected at the beginning of the communication; (4) the cell tower to

which the customer was connected at the end of the communication; and (5) the

duration of the communication. I also know that wireless providers such as Sprint

typically collect and retain cell-site data pertaining to cellular devices to which they

                                            11
        2:19-mj-07242-EIL # 1      Page 13 of 19




provide service in their normal course of business in order to use this information for

various business-related purposes.

       24.    Based on my training and experience, I know each cellular device has one

or more unique identifiers embedded inside it. Depending on the cellular network and

the device, the embedded unique identifiers for a cellular device could take several

different forms, including an Electronic Serial Number ("ESN"), a Mobile Electronic

Identity Number ("MEIN"), a Mobile Identification Number ("MIN"), a Subscriber

Identity Module ("SIM"), a Mobile Subscriber Integrated Services Digital Network

Number ("MSISDN"), an International Mobile Subscriber Identifier ("IMSI"), or an

International Mobile Equipment Identity ("IMEI"). The unique identifiers - as

transmitted from a cellular device to a cellular antenna or tower - can be recorded by

pen-trap devices and indicate the identity of the cellular device making the

communication without revealing the communication's content.

      25.    Based on my training and experience, I know that wireless providers such

as Sprint typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the

subscriber, such as name and address, and the method(s) of payment (such as credit

card account number) provided by the subscriber to pay for wireless communication

service. I also know that wireless providers such as Sprint typically collect and retain

information about their subscribers' use of the wireless service, such as records about

calls or other communications sent or received by a particular device and other

                                           12
        2:19-mj-07242-EIL # 1       Page 14 of 19




transactional records, in their normal course of business. In my training and experience,

this information may constitute evidence of the crimes under investigation because the

information can be used to identify the SUBJECT ACCOUNT' s user or users and may

assist in the identification of co-conspirators and/ or victims.

                             AUTHORIZATION REQUEST

       26.    Based on the foregoing, I request that the Court issue the proposed

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. The

proposed warrant will also function as a pen register order under 18 U.S.C. § 3123

authorizing the installation and use of a pen register and/ or trap and trace device to

record, decode, and/ or capture certain information in Attachment A for each

communication to or from the SUBJECT ACCOUNT, without geographic limit, for a

period of forty-five days (45) days pursuant to 18 U.S.C. § 3123(c)(1).




                                             13
       2:19-mj-07242-EIL # 1      Page 15 of 19




       27.    I further request that the Court direct Sprint to disclose to the government

any information described in Section I of Attachment B that is within its possession,

custody, or control. Because the warrant will be served on Sprint, who will then

compile the requested records at a time convenient to it, reasonable cause exists to

permit the execution of the requested warrant at any time in the day or night.



                                                Respectfully submitted,
                                            s/Robert Dustin
                                            Sumption

                                                ~              umption
                                                Task Force Officer
                                                U.S. Marshals Service



      Subscribed and sworn to before me on December 6, 2019.
       s/Eric Long




      HONORABLE ERIC I. LONG
      UNITED STATES MAGISTRATE JUDGE




                                           14
       2:19-mj-07242-EIL # 1     Page 16 of 19




                                 ATTACHMENT A
                               Property to Be Searched

This warrant applies to records and information associated with the cellular device

assigned call number 623-374-1125 ("the SUBJECT ACCOUNT"), with listed

subscriber(s) as Ricky Mendoza that is in the custody or control of Sprint, a wireless

communications service provider that is headquartered at 6480 Sprint Parkway,

Overland Park, Kansas.
     2:19-mj-07242-EIL # 1     Page 17 of 19




                                ATTACHMENT B
                          Particular Things to be Seized

I.   Information to be Disclosed by the Provider

     To the extent that the information described m Attachment A is within the

possession, custody, or control of the Provider, including any information that has

been deleted but is still available to the Provider or that has been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to

disclose to the government the following information pertaining to the Account

listed in Attachment A:

       a. The following information about the customers or subscribers associated

           with the SUBJECT ACCOUNT for the time period July 11, 2019, through

           the present:

              1.   Names (including subscriber names, user names, and screen
                   names);

              11. Addresses (including mailing addresses, residential addresses,
                  business addresses, and e-mail addresses);

             iii. Local and long distance telephone connection records;

             1v. Records of session times and durations, and the temporarily
                 assigned network addresses (such as Internet Protocol ("IP")
                 addresses) associated with those sessions;

              v . Length of service (including start date) and types of service
                  utilized;

             v1. Telephone or instrument numbers (including MAC addresses,
                 Electronic Serial Numbers ("ESN"), Mobile ·Electronic Identity
                 Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                 Mobile Identification Number ("MIN"), Subscriber Identity

                                        2
2:19-mj-07242-EIL # 1     Page 18 of 19




           Modules ("SIM"), Mobile Subscriber Integrated Services Digital
           Network Number ("MSISDN"); International Mobile Subscriber
           Identity Identifiers ("IMSI"), or International · Mobile Equipment
           Identities ("IMEI");

      v11. Other subscriber numbers or identities (including the registration
           Internet Protocol ("IP") address); and

      vu1. Means and source of payment for such service (including any credit
           card or bank account number) and billing records[. OR; and]

       ix. All records and other information (not including the contents of
           communications) relating to wire and electronic communications
           sent or received by the SUBJECT ACCOUNT, including:

           (A) the date and time of the communication, the method of the
           communication, and the source and destination of the
           communication (such as the source and destination telephone
           numbers (call detail records), email addresses, and IP addresses);
           and

            (ii) information regarding the cell tower and antenna face (also
           known as "sectors") through which the communications were sent
           and received.

 b. Information associated with each communication to and from the

    SUBJECT ACCOUNT for a period of 45 days from the date of this

    warrant, including:

        1. Any unique identifiers associated with the cellular device,
           including ESN, MEIN, MSISDN, IMSI, SIM, or MIN;

       11. Source and destination telephone numbers;

      m. Date, time, and duration of communication; and

      1v. All data about the cell towers (i.e. antenna towers covering specific
          geographic areas) and sectors (i.e. faces of the towers) to which the
          SUBJECT PHONE will connect at the beginning and end of each
          communication.
                                  3
        2:19-mj-07242-EIL # 1      Page 19 of 19




    II. Information to be Seized by the Government

       All information described above in Section I that constitutes evidence of

violations of Title 18, United States Code, Section 1071 (concealing a person from

discovery and arrest) involving Ivana Booker.

       All information described above in Section I that will assist in arresting Courtney

Tyler Johnson (the "Target Subject"), who was indicted as recently as September 4, 2019,

with (1) conspiracy to possess with intent to distribute marijuana in violation of Title 21,

United States Code, Sections 846 and 841(a)(l); (2) possession with intent to distribute at

least 500 grams of a mixture and substance containing a detectable amount of cocaine,

in violation of Title 21, United States Code, Sections 841(a)(l) and (b)(l)(B); and (3)

maintaining drug-involved premises in violation of Title 21, United States Code,

Sections 856(a)(2) and (b). The Target Subject is the subject of an arrest warrant issued

on September 4, 2019, and is a "person to be arrested" within the meaning of Federal

Rule of Criminal Procedure 4l(c)(4).

       Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts

under government control) are authorized to review the records produced by the

Provider in order to locate the things particularly described in this Warrant.




                                             4
